DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: lowest point 510.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 11, and 23 are objected to because of the following informalities:
“and local” in line 11 of claim 1 should read “and the detected local”
“and local” in line 9 of claim 11 should read “and the detected local”
“the pulse” in line 2 and line 5 of claim 23 should read “the calculated pulse”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, and 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2-10 and 12-22 are further rejected due to their dependency to claim 1 or 11. Claims 1 and 11 recite “calculat[ing] a pulse arrival time by using the detected differential electrocardiogram and local impedance cardiogram.” However, the specification does not provide support for how the PAT is calculated from two different graphs. [0071], [0084], and [0092]-[0094] of the PGPUB merely state that the PAT can be calculated. Claim 23 recites that the pulse arrive time includes a time duration and a value. However, [0071] and Fig. 5 of the PGPUB show that the pulse arrival time may be either the time or the value and does not have support for the pulse arrival time being the time and the value.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 7, 11, 14, 17, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2, 3, 5, 6, 8-10, 12, 13, 15, 16, and 18-20 are further rejected due to their dependency to claim 1 or claim 11.
Claim 1 recites “at least two pairs of electrodes” in line 2 and “a first pair of electrodes” in line 4 and “a second pair of electrodes” in line 5. It is unclear if the first pair of electrodes and the second pair of electrodes are part of the “at least two pairs of electrodes” or are separate from the “at least two pairs of electrodes.” Clarification is requested.
Claims 1 and 11 recite “calculat[ing] a pulse arrival time by using the detected differential electrocardiogram and local impedance cardiogram.” However, it is unclear how a pulse arrival time can be calculated from two different graphs. Clarification is requested.
Claim 4 recites the limitation “the signal output” in line 1. There is insufficient antecedent basis for this limitation in the claim. It is unclear what “the signal output” is referring to. Claim 1 recites “a signal and output” in line 4. It is unclear if “the signal output” is referring to “a signal and output.” Clarification is requested.
Claim 4 recites “wherein the signal output by using the first pair of electrodes includes a current.” It is unclear what “wherein the signal output by using the first pair of electrodes” means. For examination purposes, it is interpreted that the signal output that is determined from the first pair of electrodes includes a current.
Claim 7 recites “wherein the detected differential electrocardiogram and the detected local impedance cardiogram include synchronized signals.” It is unclear if both the differential electrocardiogram and the local impedance cardiogram both include synchronized signals or if the differential electrocardiogram and the local impedance cardiogram are synchronized to each other. Clarification is requested. For examination purposes, it is interpreted that the differential electrocardiogram and the local impedance cardiogram are synchronized to each other.
Claim 14 recites the limitation “the signal output” in line 1. There is insufficient antecedent basis for this limitation in the claim. It is unclear what “the signal output” is referring to. Claim 11 recites “generating a signal and outputting the signal” in line 4. It is unclear if “the signal output” is referring to “generating a signal and outputting the signal.” Clarification is requested.
Claim 14 recites “wherein the signal output by using the first pair of electrodes includes a current.” It is unclear what “wherein the signal output by using the first pair of electrodes” means. For examination purposes, it is interpreted that the signal output that is determined from the first pair of electrodes includes a current.
Claim 17 recites “wherein the detected differential electrocardiogram and the detected local impedance cardiogram include synchronized signals.” It is unclear if both the differential electrocardiogram and the local impedance cardiogram both include synchronized signals or if the differential electrocardiogram and the local impedance cardiogram are synchronized to each other. Clarification is requested. For examination purposes, it is interpreted that the differential electrocardiogram and the local impedance cardiogram are synchronized to each other.
Claim 21 recites the limitation “the two pairs of electrodes” in line 1. There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the two pairs of electrodes” is referring to “a first pair of electrodes” and “a second pair of electrodes” as mentioned in claim 11. Clarification is requested.
Claim 21 recites “wherein the two pairs of electrodes include at least one of rings, necklaces, clothes, or socks.” It is unclear if the at least one of rings, necklaces, clothes, or socks is within the two pairs of electrodes or if the two pairs of electrodes are on at least one of rings, necklaces, clothes, or socks. Clarification is requested. For examination purposes, it is interpreted that the two pairs of electrodes are on the at least one of rings, necklaces, clothes, or socks.
Claim 22 recites “wherein the electronic device includes at least one of a watch, an arm band, a wrist band, a leg band, or eyeglasses.” It is unclear if the at least one of a watch, an arm band, a wrist band, a leg band, or eyeglasses are within the electronic device or if the electronic device is on the at least one of a watch, an arm band, a wrist band, a leg band, or eyeglasses. Clarification is requested. For examination purposes, it is interpreted that the electronic device is on the at least one of a watch, an arm band, a wrist band, a leg band, or eyeglasses.
Claim 23 states that the pulse arrival time can be a time duration between a time when a ventricle is depolarized and a time when a corresponding signal reaches that at least two pairs of electrodes and a value obtained by adding a pulse transit time and a pulse ejection period. It is unclear if the pulse arrival time is both the time duration and the value or one of the time duration and the value. Clarification is requested. For examination purposes, it is interpreted that the pulse arrival time is one of the time duration and the value.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 11 follows.
Regarding claim 11, the claim recites a series of steps or acts, including calculating a pulse arrival time by using the detected differential electrocardiogram and local impedance cardiogram. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of calculating a pulse arrival time by using the detected differential electrocardiogram and local impedance cardiogram sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a Mental Process, which is an Abstract Idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 11 recites calculating blood pressure by using the calculated pulse arrival time, which is merely adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). The calculation of blood pressure does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on the calculated blood pressure, nor does the method use a particular machine to perform the Abstract Idea.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the Abstract Idea, the claim recites additional steps of generating a signal and outputting the signal by using a first pair of electrodes, measuring a voltage response signal, detecting a differential electrocardiogram, detecting a local impedance cardiogram, and calculating a pulse arrival time. Generating a signal to measure data (voltage response) and analyzing the measured data (detecting the differential electrocardiogram and local impedance cardiogram) to determine an ouput is well-understood, routine and conventional activity for those in the field of medical diagnostics. Further, the measuring, detecting, analyzing, and calculating steps are each recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., mere data gathering step necessary to perform the Abstract Idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering and comparing activity engaged in by medical professionals prior to Applicant's invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and comparing steps do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
The same rationale applies to claim 1.
Regarding claim 1, the device recited in the claim is a generic device comprising generic components configured to perform the abstract idea. The recited electrodes are generic sensors configured to perform pre-solutional data gathering activity and the processor is configured to perform the Abstract Idea. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the Abstract Idea into a practical application.
The dependent claims also fail to add something more to the abstract independent claims as they generally recite the display of data and merely further define the electrodes and data. The calculating steps recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims.
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.

Claims 2 and 3 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claims 2 and 3 recite ”wherein the at least two pairs of electrodes are disposed…to an artery,” which is encompassing a human organism. Examiner suggests to amend the claims to recite “wherein the at least two pairs of electrodes are configured to be disposed…to an artery” to overcome this rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harrold et al. ‘106 (US Pub No. 2012/0323106 – cited by Applicant) in view of He et al. ‘852 (US Pub No. 2016/0174852).
Regarding claim 1, Harrold et al. ‘106 teaches an electronic device (Fig. 1 physiologic monitoring apparatus 100 and [0020]) comprising:
at least two pairs of electrodes (Fig. 1 sets of electrodes 128_1, 128_2, 128_N and [0028]); and
a processor (Fig. 1 physiologic parameter monitor 104 and [0020]), wherein the processor is configured to:
generate a signal and output the signal by using a first pair of electrodes (Fig. 7 step 704 and [0057]),
measure a voltage response signal by using a second pair of electrodes Fig. 7 and step 706, 708 and [0058] [0059]), and
detect a differential electrocardiogram ([0020], [0022]; electrocardiography (ECG)) from the measured voltage response signal, detect a local impedance cardiogram ([0020]-[0021]); impedance cardiography (ICG)) from the measured voltage response signal; and
calculate a cardiac parameter ([Fig. 7 step 712 and [0023], [0061]).
Harrold et al. ‘106 teaches all of the elements of the current invention as mentioned above except for:
calculate a pulse arrival time by using the detected differential electrocardiogram and local impedance cardiogram, and
calculate blood pressure by using the calculated pulse arrival time.
He et al. ‘852 teaches calculate a pulse arrival time by using the detected differential electrocardiogram and local impedance cardiogram ([0170]; “…the PAT is calculated using ECG data and PPG or bio-impedance data. The PAT is an approximation of the PTT.”), and
calculate blood pressure by using the calculated pulse arrival time ([0098]; “The computed PTT can be used for calculating one or more health related parameters including, for example, systolic blood pressure and diastolic blood pressure.”).
He et al. ‘852 teaches that pulse transit time (PTT) can be used to determine blood pressure ([0092]). He et al. ‘852 also teaches that PAT is an approximation of PTT ([0098]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the calculation of PAT of He et al. ‘852 for the calculation PTT of He et al. ‘852 as it would be simple substitution of one known element for another to obtain predictable results as PAT is an approximation of PTT. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calculated cardiac parameter of Harrold et al. ‘106 to be a calculated blood pressure as He et al. ‘852 teaches that a variety of cardiac parameters can be calculated ([0048]; blood pressure, heart rate, blood oxygen level, stroke volume, cardiac output).
Regarding claims 2 and 3, Harrold et al. ‘106 in view of He et al. ‘852 teaches all of the elements of the current invention as mentioned above except for wherein the at least two pairs of electrodes are disposed perpendicular to an artery; and wherein the at least two pairs of electrodes are disposed parallel to an artery.
Applicant has failed to state criticality to the positioning of the at least two pairs of electrodes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least two pairs of electrodes to be disposed perpendicular to an artery or parallel to an artery as the court has held that the rearrangement of parts is an obvious matter of design choice (see MPEP 2144.04 VI. C. Rearrangement of Parts).
Regarding claim 4, Harrold et al. ‘106 teaches wherein the signal output by using the first pair of electrodes includes a current (It is inherent that any kind of signal includes a current.).
Regarding claim 5, Harrold et al. ‘106 in view of He et al. ‘852 teaches wherein the calculated blood pressure includes systolic blood pressure and diastolic blood pressure. one of ordinary skill in the art would understand that blood pressure includes systolic and diastolic blood pressure.
Regarding claim 7, Harrold et al. ‘106 teaches wherein the detected differential electrocardiogram and the detected local impedance cardiogram include synchronized signals (Fig. 7 step 710 and [0060]).
Regarding claim 10, Harrold et al. ‘106 teaches a display to display information on the calculated blood pressure (Fig. 1 output device 124 and [0026]).
Regarding claims 11-15, 17, and 20, Harrold et al. ‘106, as modified by He et al. ‘852 teaches a method of operating an electronic device as claimed.
Regarding claim 23, Harrold et al. ‘106 in view of He et al. ‘852 teaches all of the elements of the current invention as mentioned above except for wherein the pulse arrival time includes a time duration from a time when a ventricle is depolarized to a time when a corresponding signal reaches the at least two pairs of electrodes, and wherein the pulse arrival time includes a value obtained by adding a pulse transit time and a pulse ejection period.
He et al. ‘852 teaches that the pulse arrival time (PAT) is the time difference between the time when the heart depolarizes and the time when the pulse wave arrives at the second position of the subject’s body ([0170]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pulse arrival time of Harrold et al. ‘106 in view of He et al. ‘852 to include a time duration from a time when a ventricle is depolarized to a time when a corresponding signal reaches the at least two pairs of electrodes as He et al. ‘852 teaches that this will aid in calculating the PAT using ECG data and bio-impedance data to approximate the pulse transit time ([0170]).
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Harrold et al. ‘106 in view of He et al. ‘852 further in view of Pei et al. ‘239 (US Pub No. 2015/0073239).
Regarding claims 6 and 16, Harrold et al. ‘106 in view of He et al. ‘852 teaches all of the elements of the current invention as mentioned above except for wherein the blood pressure is calculated further by using a heart rate.
Pei et al. ‘239 teaches that a pulse wave transit time (PTT) can be calculated (Fig. 2 block 206 and [0021]). Blood pressure is correlated with blood pulse rate (Fig. 2 block 208 and [0022]). The time of arrival of a pulse between the aortic valve and the peripheral site can be correlated with specific peaks in a waveform determined from the blood pulse rate and the heart sound to determine an individual's blood pressure ([0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calculation of blood pressure of Harrold et al. ‘106 in view of He et al. ‘852 to include using a heart rate as Pei et al. ‘239 teaches blood pressure is correlated with blood pulse rate and blood pressure can be determined from different peaks of a pulse rate.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Harrold et al. ‘106 in view of He et al. ‘852 further in view of Cho et al. ‘880 (US Pub No. 2010/0056880).
Regarding claims 8 and 18, Harrold et al. ‘106 in view of He et al. ‘852 teaches all of the elements of the current invention as mentioned above except for wherein the processor is further configured to detect the differential electrocardiogram by using a band pass filter.
Cho et al. ‘880 teaches that an ECG signal is recorded. An analyzer unit performs a pre-processing of all measuring signals. To this effect, the signals pass through a band pass filter in order to filtrate interferences ([0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Harrold et al. ‘106 in view of He et al. ‘852 to include a band pass filter as Cho et al. ‘880 teaches that this will aid in filtering interferences.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harrold et al. ‘106 in view of He et al. ‘852 further in view of Rantala ‘261 (US Pub No. 2004/0030261).
Regarding claims 9 and 19, Harrold et al. ‘106 in view of He et al. ‘852 teaches all of the elements of the current invention as mentioned above except for wherein the processor is further configured to detect the local impedance cardiogram by using a band pass filter.
Rantala ‘261 teaches for ICG measurements, a pass band of filters was used to remove the respiratory component along with the DC components so only the cardiac signal was accepted ([0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Harrold et al. ‘106 in view of He et al. ‘852 to include a band pass filter as Rantala ‘261 teaches that this will allow only the cardiac signal of the ICG measurement to be read.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Harrold et al. ‘106 in view of He et al. ‘852 further in view of Muhlsteff ‘820 (US Pub No. 2015/0126820).
Regarding claim 21, Harrold et al. ‘106 in view of He et al. ‘852 teaches all of the elements of the current invention as mentioned above except for wherein the two pairs of electrodes include at least one of rings, necklaces, clothes, or socks.
Muhlsteff ‘820 teaches that patients puts on an apparatus 2, which includes an ECG sensor 8 and an ICG sensor 12 (Fig. 1), which may be integrated on an item of clothing and/or the patient attaches the appropriate sensors to the correct parts of the patient’s body (e.g. blood pressure cuff on their arm, ECG electrodes on their chest, etc.) ([0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the apparatus of Muhlsteff ‘820 for the electrodes of Harrold et al. ‘106 as Muhlsteff ‘820 teaches that the ECG and ICG sensors may be on an item of clothing or standalone electrodes. Furthermore, substitution of the apparatus of Muhlsetff ‘820 for the electrodes of Harrold et al. ‘106 is substitution of one known element for another to obtain predictable results.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Harrold et al. ‘106 in view of He et al. ‘852 further in view of Wei et al. ‘012 (US Pub No. 2018/0085012).
Regarding claim 22, Harrold et al. ‘106 in view of He et al. ‘852 teaches all of the elements of the current invention as mentioned above except for wherein the electronic device includes at least one of a watch, an arm band, a wrist band, a leg band, or eyeglasses.
Wei et al. ‘012 teaches a measuring device 110 (Fig. 1) that may include measuring an ECG signal and ICG signal ([0106]) may be in the form on a pair of glasses 111, a smart watch 113, a thigh band 115, an armband 116, or the like, or a combination thereof ([0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have tried to have the electronic device of Harrold et al. ‘106 in view of He et al. ‘852 to be one of the smart watch, armband, thigh band, or glasses of Wei et al. ‘012 as it would be choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791